Citation Nr: 1039850	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The Veteran contends that he should be service connected for his 
bilateral hearing loss and tinnitus as they are the result of his 
exposure to light arms fire and bomb explosions during combat 
while serving in Vietnam.  

The Board notes that the Veteran has previously been afforded a 
VA examination in March 2008.  The examination report notes that 
the Veteran has mild to moderately-severe sensorineural hearing 
loss bilaterally.  The Veteran is also noted to suffer from 
tinnitus.  The examiner notes that the Veteran's tinnitus had an 
onset of 10 to 15 years prior to the examination, but fails to 
provide an onset date for hearing loss.  However, the Board notes 
that a previous February 2008 audiology consult notes that the 
Veteran's hearing loss had its onset 15 years prior to the 
examination.  The Veteran stated that his combat noise exposure 
included exposure to light weapons fire, artillery fire, grenades 
and grenade launchers.  The examiner noted that the Veteran also 
had post-service occupational noise exposure while working as a 
truck driver.  Upon review of the record, the examiner noted that 
both the Veteran's August 1967 entrance examination and September 
1969 separation examination reported normal hearing bilaterally.  
Additionally the record indicates that the September 1969 report 
of medical history also did not indicate that the Veteran 
suffered from any hearing loss.  The examiner opined that given 
that the Veteran's hearing was listed as normal upon separation 
and that the onset of tinnitus was approximately 29 years after 
separation from service, the Veteran's hearing loss and tinnitus 
are not caused by or the result of military noise exposure.  

However, at the March 2010 travel board hearing, the Veteran 
stated that his hearing loss and tinnitus both started during his 
active duty service and has continued to worsen since that time.  
The Veteran contends, both at the hearing and in previous 
statements that he did not say that his hearing loss and tinnitus 
had begun only 10 to 15 years prior to the February 2008 
audiology consult and the March 2008 VA examination.  The Veteran 
further explained that while he was suffering from ringing in his 
ears and some hearing loss at the time of his separation 
examination, he failed to mention it because he did not want to 
cause a delay in the process at the time of his separation.  
Additionally, the Veteran stated that his post-service 
occupational noise exposure due to truck driving was limited and 
not likely to have caused his hearing loss since he had problems 
hearing before becoming a truck driver.

Furthermore, the Board notes an April 2010 letter from a VA 
doctor stating that the Veteran was exposed to loud noises during 
combat and was currently diagnosed with hearing loss and 
tinnitus.  The doctor opined that it is "possible" that the 
Veteran's exposure to loud noises during combat may have 
contributed to his hearing loss and tinnitus.  

The Board acknowledges that the Veteran has previously been 
afforded a VA examination, however, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When 
evaluating medical opinions, the Court has indicated that the 
Board should consider whether (1) the testimony is based upon 
sufficient facts or data; (2) the testimony is the product of 
reliable principles and methods; and (3) the expert witness has 
applied the principles and methods reliably to the facts of the 
case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As noted above, the Veteran was afforded a VA examination in 
March 2008, however, the Board notes the Veteran's contentions 
that the onset date of tinnitus was incorrectly listed as 10 to 
15 years prior to the examination.  For instance, in addition to 
his hearing testimony, the Veteran stated in his January 2009 
notice of disagreement that he has suffered from hearing loss and 
tinnitus since his time in active duty and both have 
progressively worsened since that time.  In addition, while the 
Veteran's service discharge examination did not note a hearing 
loss or tinnitus disability, it is unclear whether the VA 
examiner accepted the Veteran's lay assertions that he was 
exposed to acoustic trauma during service.  The Veteran served in 
a combat capacity in Vietnam with a primary MOS in Light 
Infantry.  As such, his statements as to exposure to acoustic 
trauma are deemed credible.  38 U.S.C.A. § 1154.  Therefore in 
compliance with Barr and Nieves-Rodriguez, the Board finds that 
is necessary to remand the issues on appeal for additional 
examination and opinion that gives due consideration to the 
Veteran's lay assertions of etiology.   

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of his hearing 
loss and tinnitus.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file, to include a copy of this remand 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  The examiner should address 
whether or not the Veteran's hearing loss 
and tinnitus are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to his military service.  
For purposes of this opinion, the examiner 
should presume that the Veteran was 
exposed to acoustic trauma during combat 
operations in service.  The examiner 
should provide a thorough rationale for 
his or her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction 
with the examination.

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


